DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s arguments and remarks filed on September 28, 2021 have been reviewed and considered.  Claims 1-6 and 8-9 are pending in which claims 1-3 have been amended; claim 7 has been cancelled.

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Applicant submits that Richards does not anticipate amended claim 1. Specifically, Richards does not teach, disclose, or suggest “a plurality of finger portions consisting of: a first finger portion…and a second finger portion,” as recited in claim 1. The arrangement of a clothing article with two finger portions is shown, for example, in FIG. 16A of the present application. As shown in FIG. 1 of Richards, the glove includes four separate “finger portions 112” and one “thumb portion 114.” Additionally, Richards discloses “a single elasticized opening appearing on a location generally corresponding to a first joint of a digit.” Richards, para. [0019]. Thus, Richards is directed to a glove where every joint corresponds to one finger portion. 	Applicant also notes that the limitations of “a tip of the first finger of the wearer’s hand and the tip of the second finger of the wearer’s hand to pass therethrough,” which are similar to the limitations recited in original claim 4, have been included in claim 1. In 
	Examiner’s Response:  As necessitated by Applicant’s substantial amendment, please see the updated rejection below of Anderson et al. (US 7,290,291) in view of Richards (US 2008/0010718).

	Applicant’s Second Argument: Lastly, in the Office Action, the Examiner states “the limitations of ‘configured to receive a first finger of the wearer’s hand’, ‘sized and positioned so as to allow a tip of the finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing’ are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.” Applicant respectfully disagree with this position. Specifically, the phrase “the first finger opening sized and positioned to allow a tip of the first finger of the wearer’s hand and a tip of the second finger of the wearer’s hand...” corresponds directly to the structure of the first finger portion, as the size and location define where a wearer’s first 
	Examiner’s Response:  The examiner disagrees.  The limitations of “sized and positioned” in claims 4-6 in combination with the “tips” of the fingers with each respective claim, make the limitations “functional”.  While, “sized and positioned” are more related to the structure of the openings, the prior art of Richards still meets the structural and additional functional limitations of the claims as a whole since Richards does provide adequate sizing and positioning to receive the respective tips of the fingers as claimed. (i.e. provides a glove with finger sleeves, includes sleeves/stalls for finger tips to be received therein, discloses of finger openings being able to stretch up to seven times its original length, allowing a wearer to be able to allow respective tips of multiple fingers of the wearer’s hand to pass through the opening, etc.)
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Claim 1, the limitations of “the first finger portion receives a first finger of the wearer’s hand and a second finger of the wearer’s hand” in lines 7-8 and “the second finger portion receives a third finger of the wearer’s hand” in lines 13-14 each positively claims the human body.  The examiner recommends to claim these limitations with “configured to” or “adapted to” language instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 7,290,291) (hereinafter “Anderson”) in view of Richards (US 2008/0010718).
	Regarding Claim 1 (as best understood), Anderson discloses of a transformable article of clothing (20, see glove, Figure 4, Col. 6, lines 14-30), comprising:
	a wrist portion (via area of numeral “44” as shown in Figure 4) including a wrist opening configured to receive a hand of a wearer (see Figure 4);
	a hand portion attached to the wrist portion (note diagram below);
	a thumb portion (46) coupled to the hand portion (see diagram below), the thumb portion configured to receive a thumb of the wearer’s hand, (Col. 6, lines 14-30);
	a plurality of finger portions (via 102C & 102D) consisting of:
	a first finger portion (102C) coupled to the hand portion (see diagram below), the first finger portion receives a first finger of the wearer’s hand (note for index/forefinger, see Figure 4) and a second finger of the wearer’s hand (note for middle finger, see Figure 4), and
	a second finger portion (102D) coupled to the hand portion (see diagram below), the second finger portion receives a third finger of the wearer’s hand (note for ring finger, see Figure 4), (Figure 4, Col. 6, lines 14-30). Please note that the limitations of “configured to receive a hand of a wearer”, “configured to receive a thumb of the wearer’s hand”, “configured to receive a first finger of the wearer’s hand”, and “configured to receive a second finger of the wearer’s hand” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure, as disclosed by Anderson is capable of performing these recited functionalities.

    PNG
    media_image1.png
    337
    560
    media_image1.png
    Greyscale

	Anderson does not disclose the first finger portion defining a first finger opening, the first finger opening sized and positioned to allow a tip of the first finger of the wearer’s hand and a tip of the second finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing; and the second finger portion defining a second finger opening, the second finger opening sized and positioned to allow a tip of the third finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing.
	Richards teaches of transformable article of clothing (100, see glove, Figure 1, [0015]), wherein the first finger portion defining a first finger opening (via 104, note for index/forefinger or via 104, note for middle finger), the first finger opening (104, note for index/forefinger or for middle finger) sized and positioned to allow a tip of the first finger of the wearer’s hand (note index/forefinger 112 as shown in Figure 1) and a tip of the second finger of the wearer’s hand (note middle finger 112 as shown in Figure 1) to pass therethrough to the outside of the transformable article of clothing (100)—please note that if both the index/forefinger and middle fingers are admitted in one sleeve, both tips thereof would be able to extend/pass through the first finger opening (104, note for index/forefinger) to outside the transformable article of clothing, (see Figure 1, [0005], [0015]); and the second finger portion defining a second finger opening (via 104, note for ring finger or for the pinky finger), the second finger opening (104) sized and positioned to allow a tip of the third finger of the wearer’s hand (note ring finger 112 as shown in Figure 1) to pass therethrough to the outside of the transformable article of clothing (100), (see Figure 1, [0005], [0015]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the transformable article of clothing of Anderson with the first finger portion defining a first finger opening, the first finger opening sized and positioned to allow a tip of the first finger of the wearer’s hand and a tip of the second finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing; and the second finger portion defining a second finger opening, the second finger opening sized and positioned to allow a tip of the third finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing as taught by Richards so that various finger/digit portions are unveiled to allow a user additional dexterity and/or tactile feedback while operating a cell phone or PDA device, [0015].
	Please note that the limitations of “ “sized and positioned so as to allow a tip of the first finger of the wearer’s hand and a tip of the second finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing”, and “to allow a tip of the third finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s), as disclosed by the device of Anderson as modified by Richards is capable of performing these recited functionalities.

    PNG
    media_image2.png
    579
    585
    media_image2.png
    Greyscale

	Regarding Claims 2-6 and 8-9, the device of Anderson as modified by Richards discloses the invention as claimed above.  Further Anderson/Richards discloses of:
	(claim 2), wherein the first finger portion (Anderson, 102C) includes a first finger portion end (note distal end of 102C) configured to selectively cover the tip of the first finger and the second finger of the wearer’s hand when the tips of the first finger and the second finger are not passing through the first finger opening (as modified by Richards, via 104, note for index/forefinger or middle finger), [0015].  Further, the limitation of “configured to selectively cover the tip of the first finger and the second finger of the wearer’s hand when the tips of the first finger and the second finger are not passing through the first finger opening” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure, as disclosed by Anderson/Richards is capable of performing these recited functionalities;
	(claim 3), wherein the second finger portion (Anderson, 102D) includes a second finger portion end (note distal end of 102D) configured to selectively cover the tip of the third finger of the wearer’s hand when the tip of the second finger is not passing through the first finger opening (as modified by Richards, via 104, note for ring finger), (see Figure 1, [0015])). Further, the limitation of “configured to selectively cover the tip of the third finger of the wearer’s hand when the tip of the second finger is not passing through the first finger opening” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function). It is noted that the structure, as disclosed by Richards is capable of performing these recited functionalities;
	(claim 4), wherein the first finger opening (as modified by Richards, 104/504, note for index/forefinger or middle finger) is sized and positioned (see Figure 1, [0015], note that 104 is an elasticized opening and would, therefore, be able to stretch to accommodate more tips of the fingers of a wearer’s hand once passed through the glove and/or finger sheath.  Additionally, note of Gossamer Floss [0019]-[0020], which can be added to the elasticized opening that is able to stretch up to seven times its original length that can be added) so as to allow respective tips of a forefinger and a middle finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing (100), (see Figure 1, [0015], [0019]-[0020]). Please note that since Richards discloses of the first finger opening being able to stretch and additionally stretch up to seven times its original length, the wearer would be able to allow respective tips of a forefinger and a middle finger of the wearer’s hand to pass through the first finger opening (104/504, note for index/forefinger). Further, the limitation of “so as to allow respective tips of a forefinger and a middle finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function). It is noted that the structure, as disclosed by Richards is capable of performing these recited functionalities;
	(claim 5), wherein the second finger opening (as modified by Richards, 104/504, note for index/forefinger or middle finger) is sized and positioned (see Figure 1, [0015], note that 104 is an elasticized opening and would, therefore, be able to stretch to accommodate more tips of the fingers of a wearer’s hand once passed through the glove and/or finger sheath.  Additionally, note of Gossamer Floss [0019]-[0020], which can be added to the elasticized opening that is able to stretch and additionally stretch up to seven times its original length that can be added) so as to allow respective tips of a ring finger and a little finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing (100), (see Figure 1, [0015], [0019]-[0020]); Please note that since Richards discloses of the second finger opening being able to stretch up to seven times its original length, the wearer would be able to allow respective tips of a ring finger and a little finger of the wearer’s hand to pass through the second finger opening (104/504, note for index/forefinger). Note that the limitation of “so as to allow respective tips of a ring finger and a little finger of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function). It is noted that the structure, as disclosed by Richards is capable of performing these recited functionalities;
	(claim 6), wherein the first finger opening (as modified by Richards, 104, note for index/forefinger or middle finger, see diagram above) is sized and positioned so as to allow a tip of the forefinger of the wearer to pass therethrough to the outside of the transformable article of clothing (see Figure 1, [0015]. Note that the limitation of “so as to allow a tip of the forefinger of the wearer to pass therethrough to the outside of the transformable article of clothing” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function). It is noted that the structure, as disclosed by Richards is capable of performing these recited functionalities;
	(claim 8), wherein the thumb portion (Anderson, 46) defines a thumb opening (as modified by Richards, via 110), the thumb opening sized and positioned so as to allow a tip of the thumb of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing (100) (see Figure 1, [0005], [0015]). Further, the limitation of “so as to allow a tip of the thumb of the wearer’s hand to pass therethrough to the outside of the transformable article of clothing is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function). It is noted that the structure, as disclosed by Richards is capable of performing these recited functionalities;
	(claim 9), wherein the first finger opening (as modified by Richards, via 104, note for index/forefinger or middle finger) and the second finger opening (as modified by Richards, via 104, note for ring finger or pinky finger) are located on a palmal side of the transformable article of clothing (100), see Figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732